Citation Nr: 0516348	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-18 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $14,792.00. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1967 to July 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the Committee on Waivers 
and Compromises (COW&C) at the VA Regional Office (RO) in 
Cleveland, Ohio.


REMAND

By a rating action in January 1998, the RO granted the 
veteran's claim of entitlement to VA improved pension 
benefits.  The RO informed the veteran that his rate of 
pension depended on his income that it would pay him at the 
rate for a single veteran with no dependents and no income.  

In May 2001, the RO notified the veteran and his 
representative that it had confirmed the veteran's receipt of 
$4126.00 in income in 1998 from a private transportation 
service.  The RO presumed that such income would continue 
until the veteran submitted evidence that such income had 
been stopped or reduced.  

As a result of the increased income, the RO reduced the 
veteran's pension retroactive to February 1, 1998.  That 
reduction resulted in an overpayment of pension benefits to 
the veteran in the amount of $14,792.00.  

In July 2002, the COW&C denied the veteran's request to waive 
recovery of the overpayment.  

On Financial Status Report (VA Form 20-5655), received by the 
RO in September 2002, the veteran reported that he was 
married but separated and that his spouse's name was Gloria.  
It has not been established whether the veteran is, in fact, 
married.  If he is, it could affect the finanacial data taken 
into account in the veteran's claim.
On VA Form 21-8947, dated in June 2003, it was noted that the 
veteran had submitted proof from the Social Security 
Administration that he had no income in 1999, 2000, or 2001.  
If so, such information could affect his rate of pension 
and/or the amount of the overpayment.  However, the evidence 
from Social Security Administration has not been associated 
with the claims folder.  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, this appeal is REMANDED for the 
following actions:

1.  Request that the veteran submit proof 
of his marriage.  If he is currently 
married, determine whether his spouse 
depends on him for support.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

2.  Associate with the claims folder the 
proof from the Social Security 
Administration that the veteran had no 
income for the years 1999, 2000, and 
2001.

3.  When the actions in paragraphs 1 and 
2 have been completed, determine whether 
the veteran has been overpaid VA pension 
benefits; and, if so, the amount of that 
overpayment.  Then, undertake any other 
indicated development, and readjudicate 
the issue of entitlement to waiver of 
recovery of any overpayment of VA pension 
benefits.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




